Citation Nr: 1449725	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988 and from November 2001 to November 2002 with additional reserve service.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue on appeal originally adjudicated by the RO as entitlement to service connection for PTSD has been recharacterized and bifurcated to consider any acquired psychiatric disorder other than PTSD.

The Board remanded the case for further development in January 2014.  That development was completed in regard to the PTSD claim decided herein, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records which were considered by the agency of original jurisdiction (AOJ) and are in part duplicative of those in VBMS.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and the most probative evidence does not corroborate the Veteran's claimed stressor incidents based on personal assault.

2.  Although there is credible evidence corroborating the occurrence of a claimed in-service noncombat-related stressor incident (falling after stepping in a hole and having other service members laugh), the most probative evidence shows that this stressor is not sufficient to support a diagnosis of PTSD.
CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in August 2009, prior to the initial decision on the claim.  In January 2010, the Veteran amended her claim to include consideration on the basis of military sexual trauma.  In June 2010, the RO provided the Veteran with a notification letter to address the special procedures for substantiating PTSD claims on the basis of personal assault.  Gallegos v. Peake, 22 Vet. App. 329, 335-37 (2008); Patton v. West, 12 Vet. App. 272, 280-82 (1999).  

The Board acknowledges that fully adequate notice was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Nevertheless, any timing deficiency was cured by subsequent readjudication of the claim in the January 2011 supplemental statement of the case (SSOC) and multiple SSOCs thereafter.  See Gallegos, 22 Vet. App. at 336; Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notice were met in this case.  In the above letters, the RO notified the Veteran of the evidence necessary to substantiate the service connection claim, including the specific requirements for PTSD claims, and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  The Board notes that the Veteran has not claimed, nor does the record reflect, that she has a non-combat stressor related to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Thus, to the extent that the PTSD regulation was amended during the course of this appeal and is potentially applicable here, the Board finds that any notice error in this regard is not prejudicial to the Veteran.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service records, as well as all identified and available post-service medical records, including the Social Security Administration (SSA) records are in the claims file and were reviewed by the AOJ and the Board in connection with the claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein, and she has indicated that she did not file any reports regarding her claimed personal assault.  See, e.g., November 2012 VA examination report.  The record also includes written statements provided by the Veteran and her representative.

The Veteran was afforded a VA examination in November 2012 in connection with her claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and medical opinion in this case are adequate to decide the issue of service connection for PTSD because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this appeal by providing her and her representative with an SOC and SSOCs, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For VA compensation purposes, a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  VA regulations legally require the Board to consider this claim under the DSM-IV until the pertinent regulation is changed to account for the release of the newer DSM-V.  See 38 C.F.R. §§ 4.125 and 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014) (provisions of interim final rule regarding revisions to citation for DSM do not apply to claims pending before the Board as of August 4, 2014).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV and its more liberalizing standards to establish a diagnosis of PTSD, acknowledging the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

If VA determines either that a veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Generally, after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

Regardless of the factual adjudication of the occurrence of an assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Gallegos, 22 Vet. App. 332; Patton, 12 Vet. App. at 280; 38 C.F.R. § 3.304(f)(5).  The VA Adjudication Procedures Manual Rewrite (M21-1MR) notes that personal assault is an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battering, robbery, mugging, stalking, and harassment.  M21-1MR.IV.ii.1.D.17.a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.

The Veteran contends that she currently has PTSD as a result of incidents of personal assault by her recruiter and a superior during her first period of active service, as well as an incident where she fell in a hole and other service members laughed at her during her second period of active service.  See, e.g., December 2009 and March 2011 VA treatment records; November 2012 VA examination.

Initially, the record does not reflect, and the Veteran does not contend that she engaged in combat with the enemy, has a combat-related stressor, or has a non-combat stressor related to fear of hostile military or terrorist activity.  Thus, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 3.304(f)(2) and (3) are not applicable in this case.

The service personnel records show that, on the initial record of military processing, the Veteran reported a history of a July 1979 disorderly conduct charge after a police officer approached a truck in which she was a passenger.  She also reported a third degree battery charge stemming from a January 1983 incident in which she slapped another individual and a fight broke out.  See DD Form 1966 with February 1984 statements.  Service records from November 1986 show that the Veteran was given written notice that she had minor disciplinary infractions which were beginning to become a pattern of misconduct and was given a non-judicial punishment for disobeying a lawful order.  The Veteran received a similar written notice in February 1987.  An enlisted performance record shows that she received rate advancements prior to her non-judicial punishment in November 1986, for which her rate was reduced; however, she was returned to that rate in June 1987.  A March 1989 service record shows that the Veteran was terminated from a drilling Ready Reserve status due to unsatisfactory participation; an October 1989 service record shows that she was temporarily excused from drill status by reason of hardship/work conflict.

The service treatment records show that, on the January 1984 service enlistment examination, the Veteran denied a history of relevant symptoms, including depression or excessive worry, nervous trouble of any sort, and treatment for a mental condition.  On examination, she was found to be psychiatrically normal.  In June 1984, the Veteran was seen in sick call for complaints of abdominal pains; the assessment was rule out UTI (urinary tract infection).  In June 1986 and July 1986, the Veteran was treated for condyloma acuminata (genital warts) of a four-month duration.  In June 1987, the Veteran was involved in a physical altercation with another female service member after the service member physically assaulted her.  The records for this period of service show no complaints, treatment, or diagnosis of PTSD.  During her March 1988 separation examination for this period of active duty, the Veteran continued to deny a history of relevant symptoms, and she was found to be psychiatrically normal on examination.

The service records from the reserve service between the Veteran's two periods of active duty show that she continued to deny a history of relevant symptoms and was found to be psychiatrically normal on examination.  See, e.g., May 1992 enlistment examination and report of medical history; November 1997 report of medical history; January 1999 report of medical history.  An October 1998 VA treatment record shows that the Veteran requested counseling for anger management.  During this consultation, she reported that she always had trouble tolerating "negative" talk by others and had recently started acting out physically or with verbal aggression, which had cost her a job, as well as some problems with the police (domestic disturbance).  The VA psychologist noted that the Veteran had substantial current psychosocial problems.  VA treatment records from the following month show that the Veteran continued to struggle through her current financial and employment problems.  She also reported being a victim of a recent attempted rape, and although she was not seriously harmed physically, the event had taken an emotional toll on her.  During a February 1999 VA vocational rehabilitation assessment, the Veteran reported that she had a tendency to be non-conforming which had been "bad" for her in the past because of the consequences for such actions.  It was noted that the Veteran tended to be a solitary individual who was not influenced much by others.

On the November 2001 annual certificate of physical condition around the time of the beginning of her second period of active duty, the Veteran specifically denied having a mental problem which might restrict her performance on active duty or prevent her mobilization.  In February 2002, the Veteran presented to the branch medical clinic in Okinawa, Japan with mild distress and an abnormal gait.  She complained of back and hip pain of a five-minute duration status-post fall after stepping in a hole while pumping gas.  X-rays for her right hip, right ankle, and lumbar spine were ordered.  In a follow-up appointment two days later, the assessment included diagnoses for the right hip region, low back, and right ankle.  During the September 2002 separation examination, the Veteran continued to deny a history of relevant symptoms, noting that she had a change in menstrual pattern from "stress/change."  On examination, she was found to be psychiatrically normal.  On an October 2002 report of medical assessment, the examiner noted the Veteran's reported complaints at that time, including two in-service surgeries and complaints related to her motor vehicle accident approximately one week earlier.  See October 2002 service treatment records

An October 2004 post-service VA treatment record shows that the Veteran denied experiencing MST (military sexual trauma) in the past.  Other VA and private treatment records from around this time show that the Veteran sought treatment for post-service issues and was given diagnoses other than PTSD.  See, e.g., February 2005 VA treatment record (reporting recent loss of newborn); November 2006 Dr. L.L. (initials used to protect privacy) private treatment record (feeling anxious and depressed because had lost two children at birth); May 2007 VA treatment record (reporting depression and anxiety over last three years, recently increased due to job conflict).

A February 2008 VA treatment record shows a positive PTSD screen.  Later that month, the Veteran reported to Dr. L.L.'s office with complaints of a nervous breakdown because she found out disturbing and upsetting things about her husband in the last day, including his plans to file for divorce and liquidate their assets, as well as his reported elective vasectomy several years ago while she was trying to conceive.  The assessment was anxiety states, reaction, situational, acute.  In August 2008, a VA treatment provider noted that there was no mental health disorder requiring further intervention following a negative PTSD screen.

An October 2008 VA treatment record shows that the Veteran requested to be evaluated for PTSD; she was having difficulty sleeping, experiencing nightmares, and tended to snap at her family.  She described an incident when she was stationed in Afghanistan and became trapped in a hole for six hours, as well as the loss of her two children at childbirth.  The assessment was PTSD, and the Veteran agreed to restart her medications.

In November 2008, the Veteran underwent mental health examination in connection with her SSA disability claim.  She reported that she suffered from PTSD and had recurrent symptoms, including constant worrying, insomnia, depression, and anxiety attacks, as well as a past history including the death of her two children shortly after being born.  In response to the examiner's inquiry, the Veteran indicated that the origin of her symptoms was in 2002, when she was called back into active duty and sent to Iraq, where she fell in a hole with all of her ammunition for six hours, which caused her to break her shoulder.  She indicated that she had a "real bad captain who didn't treat us right" and that training was arduous.  She reported that, before 2002, she was a healthy, functioning individual, but afterwards had a hard time thinking about the task at hand and was constantly living in fear.  In regard to her first period of service, the Veteran reported that she was a hard worker and did her four years of service.  Following examination, the diagnoses were major depressive disorder, recurrent, moderate per history and PTSD, chronic per history.

In the October 2009 rating decision on appeal, the RO indicated that the Veteran had not provided details of her claimed stressor.  In December 2009, the Veteran requested a mental health appointment and met with a VA advanced practice nurse.  She presented with the chief complaint of "problems since the mid 80's in the service."  She reported a traumatic childhood and a superior who sexually harassed her and withheld advancement during her first period of service, as well as a training accident where she fell in a hole while stationed in Okinawa and remained there for six hours.  She reported that her fellow service members joked and laughed at her while she bled from her shoulder, was fully armed near a fuel source, and was terrified.  She indicated that she had flashbacks, nightmares, anger, and anxiety since these events.  The treatment provider noted that the loss of the Veteran's two newborn children after service compounded problems.  She also noted that the Veteran was having considerable conflict with her husband, as she indicated that he was plotting against her and being emotionally abusive.  It was noted that the Veteran was a victim of military sexual trauma and non-combat military trauma, and the Veteran met the DSM-IV criteria for PTSD based on non-combat trauma.  The diagnosis was PTSD, severe, chronic, with indicators of a traumatic history involving the accident where the Veteran fell in the hole.

The Veteran was referred to a VA social worker for counseling related to military sexual trauma; both the nurse and the social worker provided ongoing treatment for the Veteran thereafter, with a diagnosis of PTSD including military sexual trauma.  The Veteran's complaints included her current problems, including family issues and financial issues.  See, e.g., February, June, and July 2010, February 2011, January and April 2012 VA treatment records.

In her January 2010 substantive appeal, the Veteran indicated that she was sexually assaulted in service by a superior, and he kept her from being advanced in rank to keep her quiet.  She indicated that she felt that if she tried to file a complaint, it would cause further assaults or a dishonorable discharge.

During the Veteran's April 2010 SSA hearing, she testified that her PTSD occurred during military service when she fell in a hole requiring eight hours for extraction.  She also testified that she was raped during service, but did not file charges, and she was sexually harassed at other places of employment.  See May 2010 SSA decision.

During a March 2011 VA mental health appointment, the Veteran reported that her memories of her time in the military were increasing.  She talked about the recruiter who followed her to boot camp, Long Beach, and San Diego, and how she fought him off.  Her social worker agreed that this was the start of her military sexual trauma in the Navy.  She also talked about her slow promotions, the dirty jobs she was assigned, such as mopping the hangar floor, and threats of being thrown off the aircraft carrier if she made any reports of her treatment.

In November 2012, the Veteran underwent VA examination and reported being verbally coerced into a sexual encounter with her recruiter in 1984 based on threats that her career would suffer if she did not participate.  She indicated that she started having problems with anger management after being harassed by the recruiter, but she denied treatment for mental health problems while in the military.  She also reported that she was forced to have sex with an officer in 1987 while she was stationed in San Diego.  The Veteran indicated that neither of these events were reported.  She also described her in-service fall into a hole in 2002 where people laughed at her.  Following an extensive evaluation, the assessment was anxiety NOS (not otherwise specified).  The examiner determined that the Veteran's anxiety was less likely as not related to the claimed in-service events and was mainly related to her current difficulties with relationships.  The examiner also determined that, although the VA treatment records reflected a diagnosis of PTSD, based on her review of the claims file and the clinical interview, the Veteran did not currently have PTSD.

With regard to PTSD stressors, the examiner determined that the Veteran's claimed stressor of falling in a hole with people laughing at her was an incident that involved embarrassment, which did not qualify as a traumatic event as defined by the DSM-IV.  Regarding the claimed stressors based on personal assault, the examiner determined that the Veteran was an inconsistent and unreliable reporter of military sexual trauma.  In so finding, the examiner noted the discrepancies in the Veteran's reports of the in-service events in the VA treatment records, as well as her presentation during the VA examination, including her vagueness with details and evading eye contact.  The examiner noted that, upon direct questioning about whether she had any other comments or information not covered in the interview, the Veteran stated that she had nothing to add to any part of the report.

In a December 2012 VA treatment record, the VA social worker noted that the VA examiner had neglected to connect the Veteran's PTSD with her forcible rape, her coerced sexual assault, and the ongoing sexual harassment during her time in the Navy.  She also indicated that the VA examiner focused on the fall incident but left out the fact that the Veteran spent eight hours in the hole.  In a February 2013, VA treatment record, the social worker noted a discussion about writing a letter of rebuttal to the VA examination, but the Veteran stated that she was in a good mood and did not want to talk about her PTSD and MST.  Parenthetically, the Board notes that there is no such letter of record thereafter for the time period this individual remained the Veteran's treatment provider.

As explained above, service connection for PTSD cannot be awarded in the absence of any one required element.  In this case, the Board finds that the most probative evidence does not corroborate the Veteran's claimed stressor incidents based on personal assault.  The Board also finds that the most probative evidence shows that the other claimed noncombat-related stressor incident is not sufficient to support a diagnosis of PTSD.

Regarding the claimed personal assault stressors, a medical opinion may be used to determine whether the occurrence of a stressor under 38 C.F.R. § 3.304(f)(5) is corroborated.  Nevertheless, the determination as to whether a stressor occurred is a factual question that must be resolved by VA adjudicators, and the Board is not precluded from weighing the medical opinion in context with the other evidence of record.  Menegassi v. Shinseki, 638 F.3d 1379, 1382-83, n.1 (2011); 67 Fed. Reg. 10330-31 (March 7, 2002).

Initially, the Board notes that the Veteran's claim has been alleged on the basis of in-service personal assault by her recruiter and an officer.  The Veteran is certainly competent to report as to her observable symptoms and experiences.  In this case, however, the Board finds that the Veteran's reports of these incidents are not credible, as her statements in this regard have not remained consistent throughout the course of the claim.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  See, e.g., March 2011 VA treatment record versus November 2012 VA examination report (describing incident with recruiter); December 2009 VA treatment record versus November 2012 VA examination report (describing incident with officer).  The Veteran has also provided varying reports of when her PTSD symptoms began and initially denied a history of military sexual trauma during VA treatment.  See, e.g., November 2008 SSA examination report (starting in 2002) versus December 2009 VA treatment record (starting in the mid-1980s); see also October 2004 VA treatment record prior to claim (denying history of military sexual trauma).  Moreover, the record indicates that the Veteran did not report any incident of personal assault from her first period of service until approximately twenty years later; however, she reported other difficult events during the course of her VA treatment close in time to when they occurred, including being a victim of a post-service attempted rape, the deaths of her newborn children, and actions of her emotionally abusive husband, as discussed in detail above.  She has also given varying accounts of an alleged post-service sexual harassment issue with a recent employer.  See, e.g.,  October 2008 SSA Function Report (reporting being fired or laid off from job at Miller Brewing Company because of problems getting along with other people - sexually harassed); August 2011 VA Form 21-8940 (reporting this job was temporary work; left because of service-connected physical disabilities); November 2012 VA examination (reported being fired after reporting sexual harassment).  The Board also notes that the record does not reflect, nor does the Veteran contend, that she had martial problems with her spouse during service, to raise any question of in-service personal assault on this basis.  Based on these considerations, the Board finds that the Veteran's statements are not credible as to the alleged in-service stressor events based on personal assault.

In addition, the service records do not corroborate the Veteran's account of the stressor incidents, and the record does not contain contemporaneous evidence from sources other than the service records.  The Veteran has indicated that she did not file a report of personal trauma during service.  She was provided an opportunity to submit or advise VA of the potential sources of evidence contemplated in 38 C.F.R. § 3.304(f)(5), but she did not provide any additional information or evidence in this regard.

As to the potentially supporting in-service evidence, the service records do show that the Veteran was involved in a fight with another service member and had a history of minor disciplinary infractions and a non-judicial punishment.  However, the service records also show that the Veteran had a pre-service history of a disorderly conduct charge and an incident during which she slapped someone and a fight ensued.  Both of these events occurred over a year before her initial military enlistment and tend to disprove her report during the VA examination that her anger issues started after the alleged incident with her recruiter.  Moreover, to the extent that the Veteran has alleged that she was kept from being advanced in rank to keep her quiet after the sexual assault by her superior (see January 2010 substantive appeal), she indicated during the VA examination that this incident happened in 1987.  The service records discussed above show that the Veteran received rate advancements prior to her non-judicial punishment in 1986, which resulted in a rate reduction, but she was returned to that rate in June 1987, which tends to disprove her report in this regard.  In addition, while the Veteran was terminated from the Ready Reserve due to unsatisfactory drill performance, she was temporarily excused later that year due to a work conflict.  Based on the foregoing, the Board finds that this evidence, including any claimed in-service behavior changes, does not constitute credible supporting evidence that the personal assault stressors actually occurred.

On review of the medical opinions, the Board finds that the November 2012 VA examination report is the most probative medical evidence as to the question of whether the Veteran's claimed personal assault stressors actually occurred.  In particular, the examiner determined that the Veteran was an inconsistent and unreliable reporter of military sexual trauma and did not meet the diagnostic criteria for PTSD based on these stressors.  The Board affords substantial probative weight to this opinion, as it is based on review of the claims file, to include the Veteran's contentions and the medical evidence, an accurate characterization of the evidence of record, and supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The VA examiner was provided a list of potentially relevant evidence from the Veteran's service records ("markers") to consider in making her determination, in addition to her own review of the claims file and examination of the Veteran.

Although the VA treatment records show assessments of PTSD based on in-service personal assault, these determinations were made based on the Veteran's current reports of these events, which the Board has found not credible.  The November 2008 SSA examination diagnosis was noted to be made by history, and the October 2008 VA treatment record above was referenced in the corresponding notes.  Thus, these opinions are of limited probative value on this question.  Menegassi, supra; Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (opinion based on an inaccurate (or unsubstantiated) factual premise has no probative value).

Based on the foregoing, the Board finds that the record does not contain credible supporting evidence that the claimed in-service personal assault stressors occurred.  Thus, the claim does not satisfy this element necessary for service connection, and no discussion of the remaining elements is necessary.  See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (38 C.F.R. § 3.304(f) makes clear that credible evidence of an in-service stressor is a mandatory or compulsory element in any claim for disability compensation for PTSD).

Regarding the remaining claimed stressor of falling and being trapped in a hole during the second period of service, an in-service report of the Veteran falling after stepping in a hole while pumping gas while stationed in Okinawa is documented in the service treatment records, as discussed above.  Thus, there is credible evidence corroborating the occurrence of a stressor event, inasmuch as the Veteran fell and sustained physical injuries; the nature of the event and the Veteran's reaction close in time to it is discussed below.  Nevertheless, the most probative medical evidence shows that this stressor is not sufficient to support a diagnosis of PTSD.

Again, the Veteran is competent to report as to her observable symptoms and experiences and their history.  In this case, however, the Board finds that the Veteran's current reports of this incident are not credible, as her statements in this regard are not consistent with the service treatment records and have not remained entirely consistent throughout the course of her claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a claimant).  For example, as discussed in detail above, the service treatment records show that the Veteran complained of back and hip pain of a five-minute duration following a fall after stepping in a hole while pumping gas, and treatment was given for the right hip, right ankle, and lumbar spine.  At that time, it was noted that she presented with mild distress.  During the course of her claim, as discussed in detail above, the Veteran reported falling into a hole and being trapped for six hours in most reports, but indicated it was eight hours at other times.  She has also indicated that she injured her shoulder in this fall, which was not documented despite the report of other orthopedic injuries at that time.  Given these inconsistencies, the Board finds that the Veteran's current statements are not credible as to the history of the in-service injury; the service treatment records are the most probative evidence as to the history of this injury and the Veteran's response at that time.

On review of the medical opinions, the Board finds that the November 2012 VA examination report is the most probative medical evidence as to the question of the sufficiency of the claimed stressor.  See Cohen, 10 Vet. App. at 142 (question of sufficiency of asserted stressors for DSM-IV requirements is a medical question requiring examination and assessment by a mental health professional).  In particular, the examiner determined that the Veteran's claimed stressor involved embarrassment, which does not qualify as a traumatic event under Criterion A of the DSM-IV.  The Board affords substantial probative weight to this opinion, as it is based on review of the claims file, to include the Veteran's contentions and the medical evidence, an accurate characterization of the evidence of record, and supporting rationale.  See Nieves-Rodriguez v. Peake, supra.  The examiner acknowledged the PTSD diagnosis contained in the VA treatment records, but determined, after examination and review of the claims file, that this stressor was insufficient to support a PTSD diagnosis.  Her opinion is consistent with the Veteran's actual experience and response to the event, as documented in the service records discussed above, including her presentation to the medical clinic in mild distress.  See Cohen, 10 Vet. App. at 141.

Although the VA treatment records show assessments of PTSD based on this event, these determinations were made based on the Veteran's current reports of her in-service stressor and her recalled reaction, which the Board has found both not credible and inconsistent with the contemporaneous record.  Again, the November 2008 SSA examination diagnosis was noted to be made by history, and the October 2008 VA treatment record above was referenced in the corresponding notes.  Thus, these opinions are of limited probative value on this question.  Reonal, supra.

Based on the foregoing, the Board finds that the most probative evidence shows that the noncombat-related stressor from the Veteran's in-service fall is not sufficient to support a diagnosis of PTSD.  Thus, the claim does not satisfy this element necessary for service connection, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

On review, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the November 2012 VA examiner indicated that the Veteran had anxiety NOS, but that it was less likely as not caused by the events claimed as PTSD stressors.  The examiner indicated that the Veteran's anxiety was not associated with her time in service and was mainly related to her current difficulties with relationships, without further discussion as to this determination.  The examiner indicated that an Axis II diagnosis was deferred.  The record during the course of the claim shows mental health diagnoses in addition to PTSD.  The Board finds that a medical opinion addressing these matters would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the November 2012 VA examiner, or, if the examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current psychiatric disorder other than PTSD.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the November 2012 VA examination report.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The Board has determined that the Veteran is not credible as to her reported occurrence of in-service personal assaults during her first period of active duty, as well as her current reports as to the nature of her February 2002 injury during her second period of active duty.  The history of the February 2002 injury is documented in the service treatment records.

The record shows mental health diagnoses in addition to PTSD during the appeal period.  See, e.g., April 2012 (bipolar disorder), November 2012 VA examination (anxiety NOS), June 2013 (anxiety/PTSD), and January 2014 (PTSD and bipolar disorder) VA treatment records.  

The examiner should identify all current psychiatric disorders present during the appeal period other than PTSD.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to either period of active duty service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


